BERZON, Circuit Judge,
dissenting:
I respectfully dissent. I believe that “the totality of relevant facts” presented by Gautt “gives rise to an inference of discriminatory purpose.” See Batson v. Kentucky, 476 U.S. 79, 94, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Gautt thus satisfied his initial burden of making out a prima facie case of discrimination, as required under Batson’s three-step analytical framework. See Purkett v. Elem, 514 U.S. 765, 767, 115 S.Ct. 1769, 131 L.Ed.2d 834 (1995).
In particular, Gautt satisfied his burden by pointing to a statistical disparity between the racial composition of the jurors removed by the state via peremptory strikes and the racial composition of the pool of jurors that the state questioned. See Williams v. Runnels, 432 F.3d 1102, 1107 (9th Cir.2006) (explaining that “a defendant can make a prima facie showing based on a statistical disparity alone”). The state exercised three of its first eight peremptory strikes (or 37.5%) against African Americans, when only five of the twenty-one jurors available to it for striking (or 23.8%) were African American.2 To be sure, these numbers are not quite as egregious as numbers presented in other cases presenting Batson claims. See, e.g., Williams, 432 F.3d at 1107 (three of the first four peremptory challenges (or 75%) used against African Americans, when only four of the first forty-nine jurors questioned (or 8%) were African American); Fernandez v. Roe, 286 F.3d 1073, 1078 (9th *315Cir.2002) (four of the first seven peremptory challenges (or 57%) used against Hispanics, when only 12% of the venire was Hispanic); Turner v. Marshall, 63 F.3d 807, 812 (9th Cir.1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677 (9th Cir.1999) (en banc) (five of the first nine peremptory challenges (or 56%) used against African Americans, when only eleven of the thirty-seven jurors questioned (or 30%) were African American). Yet, the Supreme Court has quite strenuously emphasized just how low the prima facie bar is. See Johnson v. California, 545 U.S. 162, 170, 125 S.Ct. 2410, 162 L.Ed.2d 129 (2005) (writing that the first step of the Batson framework is not intended “to be so onerous that the defendant would have to persuade the judge— on the basis of all the facts, some of which are impossible for the defendant to know with certainty — that the challenge was more likely than not the product of purposeful discrimination”). I believe that the numbers Gautt presents are sufficient to satisfy this threshold.
I would therefore remand the matter to the district court for an evidentiary hearing, where the state could offer race-neutral reasons for its peremptory strikes and thus try to meet its burden under the second step of the Batson framework. See Batson, 476 U.S. at 94, 106 S.Ct. 1712; Paulino v. Castro, 371 F.3d 1083, 1092 (9th Cir.2004).3
For these reasons, I dissent.

. Based on the record before us, as well as the state’s own presentation of the relevant facts in its briefs, we know that a total of thirty-four jurors were questioned during the voir dire and that five of these jurors (of unknown race) were struck for cause. Of the remaining twenty-nine jurors, Gautt’s attorney struck eight jurors (again, of unknown race). This left the state with twenty-one jurors potentially to strike.


. The prosecutor was not able to present fully its reasons for the peremptory strikes when Gautt's lawyer objected, because the state trial judge impermissibly interjected his own race-neutral reasons as to why the prosecution may have excused the jurors at issue. See Johnson, 545 U.S. at 172, 125 S.Ct. 2410 (holding such “needless and imperfect speculation” contrary to the purpose of the Batson framework).